Citation Nr: 1234654	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-05 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a nasal fracture, septal deviation, and allergic rhinitis.

2.  Entitlement to an increased disability evaluation for low back strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from July 1989 to January 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The aforementioned October 2007 rating decision denied the Veteran's petition to reopen, as well as denied a compensable rating for his low back strain.  Nonetheless, a December 2009 rating decision granted the Veteran an increased, 20 percent disability evaluation for his low back strain, effective May 31, 2007.  The Veteran disagreed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claim of entitlement to an increased disability rating for a low back strain.  As such, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.

The issue of entitlement to an earlier effective date for the grant of a 20 percent disability evaluation for a low back strain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An October 1996 rating decision denied the Veteran's claim of entitlement to service connection for a nasal fracture, septal deviation, and allergic rhinitis on the basis that there was no evidence of record showing the condition was related to service.  

2.  Additional evidence submitted since October 1996 on the issue of service connection a nasal fracture, septal deviation, and allergic rhinitis does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for a nasal fracture, septal deviation, and allergic rhinitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in July 2007, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's petition to reopen his claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The letter specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  He was informed the claim was previously denied as there was no record of treatment in service for a nasal fracture, and the new and material evidence must relate to that fact.  In addition, the July 2007 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran has not been examined by VA in connection with his petition to reopen his previously denied claim.  In this regard, the Board notes that the Veteran has petitioned VA to reopen this previously denied claim; however, as will be explained below, the Veteran has not submitted new and material evidence, and as such, no examination is required.  Therefore, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to his petition to reopen his previously denied claim of entitlement to service connection for a nasal fracture, septal deviation, and allergic rhinitis.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, the Board may not consider a previously and finally disallowed claim unless new and material evidence is presented.  The Veteran filed his application to reopen his previously denied claim for nasal fracture, septal deviation, and allergic rhinitis in May 2007.   

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).


Analysis

The Board initially notes that the Veteran's current claim involving a nasal fracture, septal deviation, and sinusitis is grounded upon the same factual bases as his prior claim, which was previously denied by the RO in an October 1996 decision.  That decision is final.  Generally, it is appropriate for the Board to consider the claim as a request to reopen the previously denied claim rather than an original claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In this case, the RO did not find that there was new and material evidence sufficient to reopen the Veteran's claim.  However, in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  

In an October 1996 rating decision, the RO denied a claim of entitlement to service connection for nasal fracture, septal deviation, and allergic rhinitis; the RO found that there was no evidence that the Veteran had a nasal injury or fracture in service; there was also no evidence of treatment for septal deviation or allergic rhinitis in service, although nasal septum deviation was noted on his separation examination in July 1994.  Also of note, the Veteran repeatedly denied experiencing sinus problems at all of his dental examinations, including his last examination before separation.  An August 1996 VA examination report indicates that the Veteran reported having nasal fractures in 1991 and 1993, as well as nasal congestion with post-nasal drainage and intermittent wheezing; he reported an allergy to corn pollen.  Physical examination, including nasal x-rays, was unremarkable, except for nasal deviation to the right.  The Veteran was diagnosed with allergic rhinitis.  

Since the RO's October 1996 decision, the Veteran has submitted additional evidence in support of his petition to reopen.  In multiple statements, the Veteran asserts that his nasal fracture, septal deviation and allergic rhinitis are related to his service; in support of this assertion, he points to service treatment records showing that he had a deviated septum and nasal injury in service; he also asserts that his July 2007 surgery for a deviated septum is related to his service.  VA  medical records dated February 2007 through July 2007 show treatment for a deviated septum; a history of allergic rhinitis and a diagnosis of possible obstructive sleep apnea were noted.  An April 2009 VA examination report shows a diagnosis of obstructive sleep apnea.

The medical evidence added to the record since October 1996 is new because it had not previously been submitted; however, it is not considered material because the evidence could not reasonably substantiate the claim were it to be reopened.  More specifically, the new medical evidence remains devoid of any indication that the Veteran's nasal fracture, septal deviation, and allergic rhinitis are etiologically related to service.  VA treatment records do not provide any new information regarding the Veteran's claimed nasal injury in service and constitute cumulative evidence.  The Veteran has not provided any additional medical evidence demonstrating that his nasal fracture, septal deviation, and allergic rhinitis are causally or etiologically related to his military service, or the events therein.   In short, there is no credible evidence confirming the Veteran's assertions.  

Similarly, the Board has considered the Veteran's statements asserting a nexus between his service and his claimed nasal fracture, septal deviation, and allergic rhinitis.  However, lay assertions of medical status do not constitute competent medical evidence for these purposes.  As such, the Veteran's own statements concerning his claim are cumulative of those that were before the RO in October 1996.  Merely reiterating previously made arguments, without independent verification of these assertions, is insufficient grounds to reopen the claim.  Furthermore, a nasal fracture is not something that he is competent to testify to, as such would be established by x-rays, and there are no x-rays in his STRs showing any nasal fractures. 

In conclusion, the additional evidence considered in conjunction with the record as a whole does not raise a reasonable possibility of substantiating the claim for a nasal fracture, septal deviation, and allergic rhinitis.  In short, the Veteran's treatment records and statements do not demonstrate a causal relationship between his service in the military and his claimed nasal fracture, septal deviation, and allergic rhinitis, nor do these records otherwise verify the circumstances of his service.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996). 

In conclusion, new and material evidence to reopen the Veteran's previously denied claim for service connection for a nasal fracture, septal deviation, and allergic rhinitis has not been received subsequent to the last final RO decision.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's claim is not reopened.


ORDER

The petition to reopen the claim for service connection for a nasal fracture, septal deviation, and allergic rhinitis is denied.


REMAND

VA is required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Veteran contends that his service-connected low back strain is worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   The Board acknowledges that the Veteran was afforded a VA examination in May 2009, in connection with his claim for an increased rating, and that a copy of the examination report is associated with his claims file.  Nevertheless, the Veteran indicates that his low back strain has continued to worsen since the previous evaluation; the Veteran, by means of his VA Form 9 and multiple written statements, continues to assert that his current symptoms are more severe than presently evaluated.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  The Court has also determined that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As such, in order to effectively evaluate the Veteran's service-connected low back strain, more recent objective characterizations of this condition and the associated symptomatology are required.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  As a result, an additional VA examination would be useful in evaluating the appeal.

Similarly, since it is necessary to remand this claim, any more recent VA treatment records should be obtained.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, the Board notes that VA treatment records for the period between May 2006 and May 2007, and since July 2007, are particularly relevant to the Veteran's claim; the only means of determining whether the records are relevant is to obtain and review the records.  See Golz v. Shinseki, 590 F.3d 1317. 1321 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the Iowa City and Bettendorf VA Medical Centers for any treatment received between May 2006 and May 2007, and since July 2007.


2.  The RO/AMC should schedule the Veteran for  appropriate VA examination to determine the current nature and extent of his service-connected low back strain.  To assist in making this determination, have the designated examiners review the claims file for the Veteran's pertinent medical history, including a copy of this remand, his available service records, and pertinent post-service medical records.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC.   If the claim remains denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


